Citation Nr: 1008394	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-23 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Lyme disease.

2.  Entitlement to service connection for arthritis of both 
feet, to include as secondary to service-connected bilateral 
pes planus, plantar fasciitis.

3.  Entitlement to service connection for fibromyalgia, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for migraine headaches, 
to include as due to exposure to sarin and cyclosarin gas and 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as a "nerve condition; 
depression"), to include as due to exposure to sarin and 
cyclosarin gas and as a qualifying chronic disability under 
38 C.F.R. § 3.317.  



6.  Entitlement to service connection for bleeding from the 
bowels, to include as due to exposure to sarin and cyclosarin 
gas and as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

7.  Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain and questionable fracture of right 
transverse process L3; degenerative disc disease, lumbar 
spine.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1992, and served in the Southwest Asia theater of operations 
from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and September 2006 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that a Statement of the Case (SOC) was issued 
in October 2009 denying the Veteran's claim for service 
connection for posttraumatic stress disorder (PTSD) and for a 
total disability rating based on individual unemployability 
(TDIU).  However, the Board's review of the claims file 
certified to the Board for appeal does not show that the 
Veteran completed and signed any VA Form 9, Substantive 
Appeal, addressing the October 2009 SOC.  Nonetheless, with 
respect to the PTSD claim, the Board finds that it is 
inextricably intertwined with the issue of entitlement to 
service connection for an acquired psychiatric disorder under 
Clemons V. Shinseki, 23 Vet. App. 1 (2009), which is being 
remanded to the RO/AMC.  Regarding the TDIU claim, since the 
Veteran failed to perfect an appeal it will not addressed in 
this appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202.

The issues of service connection for fibromyalgia, migraine 
headaches, acquired psychiatric disorder, and bleeding from 
the bowels are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied the 
Veteran's service connection claim for Lyme disease; although 
properly notified of the denial, the Veteran failed to 
perfect an appeal.

2.  Evidence associated with the claims file since the April 
1993 denial, when considered by itself or in connection with 
evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for Lyme disease, is cumulative or redundant 
of evidence previously received, and does not raise a 
reasonable possibility of substantiating the claim. 

3.  The evidence of record does not show that the Veteran 
currently has any diagnosed arthritis of the feet.

4.  The Veteran's chronic lumbosacral strain and questionable 
fracture of right transverse process L3 and degenerative disc 
disease of the lumbar spine is not manifested by limitation 
of flexion of the thoracolumbar spine to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine; 
there is no evidence this spinal disability resulted in 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the prior year.  




CONCLUSIONS OF LAW

1.  The April 1993 RO rating decision that denied the 
Veteran's service connection claim for Lyme disease is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).  

2.  As evidence received since the RO's April 1993 denial is 
not new and material, the criteria for reopening the 
Veteran's service connection claim for Lyme disease are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

3.  Arthritis of both feet was not incurred in or aggravated 
by active service, to include as proximately due to 
chronically aggravated by service-connected bilateral pes 
planus, plantar fasciitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).  

4.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain and questionable fracture of right 
transverse process L3; degenerative disc disease, lumbar 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5237, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in September 2003, March 2006, and two letters in July 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in October 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was provided in the 
March 2006 correspondence and in one of the July 2008 
letters. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the September 2003 VCAA notice letter shows the 
RO notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied a service 
connection claim for Lyme disease, and this letter 
specifically defined new and material evidence.  This letter 
did not advise the Veteran of why the claim was denied 
earlier or what evidence was necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  However, as is 
explained in the decision below, the Veteran has admitted 
that he currently suffers from no residuals of Lyme disease.  
Accordingly, any deficiency regarding notice of the basis for 
a prior final denial of the claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim in this instance.  This is because had 
the Veteran been provided the proper notice, it is clear he 
could not have produced evidence of current disability.  
Therefore, the Board finds that VA has complied with its 
duties under Kent.  In view of the above, the Board finds 
that the notice requirements pertinent to the issues on 
appeal have been met.

The Board notes that a new VA examination or medical opinion 
in connection with this appeal cannot be provided for the 
Veteran's Lyme disease claim until such claim is successfully 
reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  In 
regard to the Veteran's claim for a higher rating for his 
back disability, the Board notes that VA examinations were 
conducted for his claim.  However, it does not appear that 
the August 1992 or October 2003 VA examinations addressed 
whether the Veteran's claimed arthritis of the feet was 
secondary to his service-connected pes planus, plantar 
fasciitis.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, an examination is not needed for either direct 
or secondary service connection for arthritis of the feet 
because, as described below, there is no evidence of a 
current disability.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that reflected that he suffered an event, injury, 
or disease in service that may be associated with his 
symptoms).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide 
this claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).

The Board finds that the duty to assist has been fulfilled as 
private and VA medical records, medical records from the 
Social Security Administration (SSA), and several VA 
examinations relevant to these matters have been requested 
and obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the Veteran.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  Because reopening is jurisdictional, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In an April 1993 rating decision, the RO denied the Veteran's 
claim for service connection for Lyme disease.  The RO noted 
that the evidence did not show any treatment for or diagnosis 
of Lyme disease during service.  Subsequently, in a letter 
dated in May 1993, the RO informed the Veteran of the 
decision and of his appeal rights, but he did not appeal this 
decision.  

The evidence of record at the time of this decision included 
service treatment records which indicate, over the course of 
the Veteran's 20-year career, numerous complaints of chills; 
however, most of these complaints were associated with 
treatments for an upper respiratory infection or a viral 
infection.  August 1991 records indicate that the Veteran was 
tested for possible Lyme disease with the ELISA blood test 
with an indeterminate result.  One August 1991 service 
treatment record noted possible gout as a diagnosis.  His 
February 1992 discharge examination and contemporaneous 
report of medical history do not refer to any acute case of 
Lyme disease or later stage Lyme disease.  

Additional evidence of record included the report of an 
August 1992 VA examination.  The examiner noted a history of 
Lyme disease in August 1991 with skin lesions, fever and 
arthralgia.  He noted that the Veteran was apparently treated 
with antibiotic therapy unknown to the Veteran with apparent 
complete recovery without any current symptomatology 
pertaining to Lyme disease.  On examination, there were no 
abnormalities of the lymphatic and hemic systems, the 
sinuses, mouth and throat or the respiratory system.  The 
only musculoskeletal abnormalities noted were related to the 
Veteran's spine, knees and feet.  Diagnosis was former Lyme 
disease without any known complications or current 
symptomatology.  

Although notified of the April 1993 denial and of his 
appellate rights in May 1993 correspondence from the RO, the 
Veteran did not file an appeal.  As such, the April 1993 
rating decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In August 2003, the Veteran filed to reopen his service 
connection claim for Lyme disease.  Evidence added to the 
claims file since the April 1993 denial includes private and 
VA medical records, and reports and medical records from the 
Social Security Administration (SSA) that revealed that the 
Veteran was awarded disability benefits in 1995 due to mental 
impairments.  A review of the voluminous claims file 
disclosed no records pertaining to Lyme disease after April 
1993.  

Other evidence added to the claims file included various VA 
examinations related to other disorders and numerous written 
submissions from the Veteran.  In his Notice of Disagreement 
(NOD) received in March 2004, the Veteran conceded that he 
was not currently having a problem with Lyme disease.

The evidence received since 1993 is "new" in the sense that 
it was not previously of record.  But none of this evidence 
submitted since April 1993 is "material" for purposes of 
reopening the Veteran's claim for service connection for Lyme 
disease.  At the time of the April 1993 decision, there was 
evidence of one inservice test for Lyme disease.  But the RO 
denied service connection because there was no competent 
medical evidence of any treatment for or diagnosis of Lyme 
disease during service.  None of the new medical or lay 
evidence demonstrates that the Veteran currently has Lyme 
disease.  In fact, in his March 2004 NOD the Veteran conceded 
that he was not having problems "from this."  The Board 
notes that new evidence the Veteran has submitted to VA since 
1993 that relates to the incurrence of Lyme disease in 
service is either redundant or cumulative of evidence 
submitted prior to the last prior denial, does not relate to 
an unestablished fact, or does not raise a reasonable 
possibility of substantiating the claim.  

The Board notes that the Veteran is competent to provide lay 
evidence of in service incurrence of his claimed disease.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  Here, the 
Veteran's lay evidence is to the effect that he had Lyme 
disease while in service, but does not currently suffer from 
Lyme disease.  



The newly received medical evidence is similarly not 
material, because it does not provide any information that 
was not already known at the prior final denial; namely, that 
the Veteran may have had an acute case of Lyme disease while 
in service that resolved before discharge.  What the medical 
evidence was missing prior to the April 1993 decision and 
what it continues to lack, is any sort of medical nexus 
evidence linking a current diagnosis of Lyme disease to the 
inservice incident. 

Therefore, based upon a comprehensive review of the record, 
the Board finds that the evidence added to the claims file 
since the April 1993 decision is either cumulative or 
redundant of the evidence of record, does not relate to an 
unestablished fact, or otherwise does not raise a reasonable 
possibility of substantiating the claim.  In addition, new 
evidence added to the record clearly does not include any 
competent medical findings that the Veteran has Lyme disease 
which arose from an injury or disease while in service which 
was the basis for the prior determination.  It also does not 
include any competent medical findings that the Veteran 
currently has Lyme disease, which is a necessary element for 
establishing a grant of service connection.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As 
there is no evidence of a current disability related to Lyme 
disease, service connection cannot be granted for this claim 
even if it were reopened.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for Lyme disease has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
April 1993 denial of the Veteran's claim for service 
connection for Lyme disease remains final.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

Arthritis of the Feet

Service treatment records reveal numerous complaints of, and 
treatment for, foot complaints during the Veteran's 20-year 
period of active duty.  These records are related to the 
Veteran's service-connected bilateral pes planus, plantar 
fasciitis; there are no records or X-ray reports in service 
showing arthritis of either foot.  His February 1992 
discharge examination showed no abnormalities of the feet.  
On his contemporaneous report of medical history the Veteran 
checked the box that he had arthritis, rheumatism or 
bursitis.  The examiner noted chronic arthritis without 
identifying which joints were affected; however, the examiner 
also noted chronic knee problems for 10 years as well as back 
problems for several years secondary to trauma.  There is no 
record of arthritis of the feet upon discharge.  


The Veteran underwent a VA examination in August 1992 in 
which he was examined for a complaint of bilateral foot 
condition.  A history of bilateral pes planus and plantar 
fasciitis with no other known podiatric conditions was noted.  
The Veteran had intermittent plantar pain on standing or 
ambulation in excess of five to 10 minutes, but he denied any 
other podiatric symptomatology.  On examination, it was noted 
that the Veteran used a cane whenever necessary and had a 
normal gait.  Examination of the feet did not disclose any 
arthritis.  X-ray films of both feet were normal.  

Records from SSA revealed that the Veteran was awarded 
disability benefits in October 1995 due to his mental 
impairments.

VA X-ray films of both feet taken in September 2003 showed 
normal studies of both extremities.  

An October 2003 VA examination of the Veteran's feet noted 
bilateral flat feet, constant pain, pain treatment, including 
a cortisone shot, and shoe inserts.  The examiner made no 
reference to possible arthritis in either foot.  

An April 2006 VA medical record noted the Veteran had 
arthritis pain in the shoulder and legs, but there was no 
reference made to the feet.  

The Veteran seeks service connection for arthritis of both 
feet, including as secondary to service-connected bilateral 
pes planus, plantar fasciitis.  As noted above, the Veteran 
is already in receipt of service connection for bilateral pes 
planus, plantar fasciitis, which includes some of the 
symptomatology of the feet.  Thus, this claim is necessarily 
limited to arthritis of the feet unrelated to the service-
connected disability.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that either direct service connection or 
secondary service connection is not warranted for this issue.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer, 3 Vet. App. at 225 (1992); see also 
Rabideau, 2 Vet. App. at 143-44.  As there is no evidence of 
any current arthritis of either foot, both direct and 
secondary service connection cannot be granted as the Veteran 
does not manifest a current disability.  See 38 C.F.R. 
§§ 3.303, 3.310(a); Hickson, 12 Vet. App. at 253; Libertine, 
9 Vet. App. at 522-23. 

Therefore the preponderance of the evidence is against this 
claim on either a direct or secondary basis.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.



It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

The Schedule for Rating Criteria mandates that disabilities 
of the spine rated under Diagnostic Codes 5235 to 5243 will 
be evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  This General Rating Formula assigns 
disability ratings with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under this formula, a 20 percent disability rating 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or with a combined range of motion not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent disability rating is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent disability rating 
is for assignment upon a showing of unfavorable ankylosis of 
the entire spine.

A note after the General Rating Formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate Diagnostic Code.  
Note (2) to the General Rating Formula explains that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Note (5) defined unfavorable ankylosis as a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In evaluating the Veteran's lumbar spine increased rating 
claim, the Board also must consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability rating for a disability using the 
limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 
4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Also potentially applicable is Diagnostic Code 5243 for 
intervetebral disc syndrome (IVDS).  Under Diagnostic Code 
5243, a 40 percent rating can be assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past twelve months.  A 60 
percent rating can be assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note (1) after the Diagnostic Code explains that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Factual Background and Analysis

Historically, in an April 1993 rating decision the Veteran 
was granted service connection for chronic lumbosacral 
strain, degenerative changes of lumbosacral spine, and 
questionable fracture of right transverse process L3 and 
awarded a 20 percent rating, effective July 1, 1992.  In 
March 2004 he filed his current claim for a higher rating for 
the back due to arthritis.  In a September 2006 rating 
decision, the RO recharacterized the issue as degenerative 
disc disease of the lumbar spine that was associated with his 
already service-connected chronic lumbosacral strain, 
degenerative changes of lumbosacral spine, and questionable 
fracture of right transverse process L3.  See 38 C.F.R. 
§ 4.14 (noting the evaluation of the same disability under 
various diagnoses is to be avoided).  See also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (Evaluations for 
distinct disabilities resulting from the same injury may be 
separately rated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.)  His disability 
rating remained at 20 percent.  In his November 2006 NOD, the 
Veteran requested a higher rating for his back condition.

Private medical records from Dr. D.M. in Opelousas, 
Louisiana, dated from August 2002 to July 2003, showed 
treatment for chronic low back pain or lumbar strain.  Only 
the February 2003 record noted radiculopathy.  

The Veteran underwent a September 2003 peripheral nerve VA 
examination.  He complained of back pain and numbness that 
radiated to his right hip and right groin.  The hip gave out.  
On examination, motor tests on upper and lower extremities 
were normal or nearly normal.  Deep tendon reflexes were 1+ 
in the upper extremities and unobtainable in the lower 
extremities.  Sensory examination was remarkable for 
decreased pinprick in the right ilioinguinal nerve 
distribution and showed mild impairment of vibration at both 
feet.  The Veteran favored his right leg when he walked and 
said that he could not walk on his heels and toes.  Diagnosis 
was peripheral neuropathy likely due to alcoholism and the 
etiology of his right ilioinguinal nerve distribution was 
undetermined.  

The Veteran underwent a VA spinal examination in October 
2003.  The Veteran complained of daily pain and said that the 
weather and weight lifting made his back pain worse.  He did 
not use a cane, braces or crutches.  On examination, range of 
motion measured as follows: forward flexion to 95 degrees; 
extension to 35 degrees; bilateral lateral flexion to 40 
degrees; and bilateral lateral rotation to 35 degrees.  No 
pain was noted with range of motion.  

A July 2005 VA outpatient treatment record noted that the 
Veteran's back pain was controlled with pain medication.  

A private magnetic resonance imaging (MRI) scan of the spine 
dated in July 2006 revealed intervertebral disc desiccation 
and generalized degenerative changes.  Moderate to severe 
foraminal stenosis was noted bilaterally from L2-3 through 
L5-S1 as well as moderate right foraminal stenosis at T10-11 
and moderate canal stenosis from L2-3 through L4-5.

The Veteran underwent a VA examination in August 2006.  The 
Veteran complained of acute flare-ups with back pain two to 
three times a year since discharge from service.  In November 
2005 a flare-up had radiation of pain to the right leg and 
back with radiating pain to the right leg persistent since.  
The Veteran told the examiner that his doctor told him that 
he had a pinched nerve.  He estimated that his daily pain 
registered an 8 or 9 on a scale of 10 with pain medications 
and muscle relaxers decreasing pain to a 5 or a 6.  He also 
complained of daily numbness and moderate fatigue.  

On examination, the Veteran had normal posture and gait.  
There were no abnormal spinal curvatures noted, and no sign 
of any favorable or unfavorable ankylosis.  Range of motion 
of the thoracolumbar spine was measured as follows: flexion 
to 90 degrees; extension to 30 degrees; bilateral lateral 
flexion to 30 degrees; and bilateral lateral rotation to 30 
degrees.  There was no additional limitation of motion noted 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  Motor and sensory examinations of the upper and 
lower extremities were normal, as were reflexes for bilateral 
biceps.  Bilateral knee jerk reflexes were hypoactive.  X-ray 
film showed degenerative disc disease and no acute fracture, 
dislocation or bony destructive lesion.  The examiner found 
mild to moderate effects from the lumbar degenerative disc 
disease on most aspects of the Veteran's daily living.  

VA outpatient medical records dated in August 2007, April 
2008, August 2008, December 2008 and July 2009 indicated that 
the Veteran complained of chronic back pain.  

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a higher 40 
percent rating is not warranted.  Specifically, none of the 
records reflect that the Veteran's flexion of the lumbar 
spine was limited to 30 degrees or less.  In fact, in both 
the October 2003 and October 2006 VA examinations, flexion 
was measured to 95 and 90 degrees, respectively, and the 
combined range of motion of the thoracolumbar spine was 280 
degrees and 240 degrees, respectively.  These measurements do 
not entitle the Veteran to a disability rating in excess of 
his current 20 percent disability rating.  There was simply 
no evidence documenting that the Veteran had limitation of 
flexion to 30 degrees or less at any point.  Nor is there any 
evidence the Veteran has favorable ankylosis of the entire 
thoracolumbar spine.  In fact, the August 2006 VA examination 
found there was no evidence of any fixed deformity 
(ankylosis).  Thus, the evidence clearly shows the Veteran is 
not entitled to a higher rating for his lumbosacral 
disability on the basis of limitation of motion.

The Board also has considered whether an increased rating was 
warranted under Diagnostic Code 5243.  In this regard, there 
was no evidence that the Veteran's lumbosacral spine disease 
ever resulted in incapacitating episodes requiring bed rest 
prescribed by a physician.  As such, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is inapplicable to the present case.

The Board acknowledges that the Veteran has repeatedly 
complained of pain associated with his lumbosacral spine 
disease.  The record also reveals that the Veteran has at 
various times taken medication to treat pain.  However, the 
VA examiners were specifically asked to consider the effects 
of pain, fatigue, weakness, and lack of endurance following 
repetitive use.  After examining the Veteran and considering 
his complaints, the October 2003 VA examiner noted no pain 
with range of motion.  Additionally, the August 2006 VA 
examiner explained that no additional limitation of motion 
was noted on repetitive use due to pain, fatigue, weakness, 
or lack of endurance.  Therefore, even considering the 
effects of pain, fatigue, weakness, or lack of endurance, the 
Veteran continued to have motion greater than 30 degrees.  In 
other words, the current 20 percent rating assigned 
contemplates the effect of the Veteran's complaints of pain, 
fatigue, limitation of movement and lack of endurance, and an 
increased rating based solely on pain is not warranted.  38 
C.F.R. § 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that VA must evaluate any associated 
objective neurological abnormalities separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note 1.  The Veteran has described radiation of 
pain to the right leg.  While the September 2003 peripheral 
nerve VA examination noted peripheral neuropathy due to 
alcoholism, the VA examination dated in August 2006 noted 
motor and sensory examinations of the upper and lower 
extremities were normal, as were reflexes for bilateral 
biceps.  Bilateral knee jerk reflexes were hypoactive.  
Therefore, at best, while there is some subjective complaints 
and objective findings of radiculopathy, with some objective 
findings of decreased sensation, there is no objective 
medical evidence linking such symptoms to his service 
connected lumbar spine disorder.  Nor is the Veteran shown to 
have any associated bowel or bladder impairment that would 
warrant a separate evaluation.  The medical evidence of 
record has shown that neurological and genitor-urinary 
evaluations were satisfactory.  There was no evidence of 
bladder complaints, bowel complaints, or erectile 
dysfunction.  As such, there is no other provision under 
which an additional separate disability rating may be 
assigned for his back disability.  

The Board notes that the Veteran is competent to report the 
symptomatology associated with his disabilities.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(explaining that the Board is obligated to, and fully 
justified in, weighing the credibility of lay evidence); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining 
that a veteran is competent to report that on which he or she 
has personal knowledge).  However, the Veteran's lay evidence 
is not credible as the more probative and definitive evidence 
prepared by objective skilled professionals demonstrates that 
the criteria for a rating in excess of 20 percent for his 
lumbar disability have not been met.

The Veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate disability rating related to his lumbar 
spine disability.  The preponderance of the evidence is 
against a disability rating higher than 20 percent for the 
Veteran's spinal disability.  The Board has considered 
whether a staged rating is appropriate, however, in the 
present case, the Veteran's symptoms remained relatively 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board has considered whether the factors for extra-schedular 
consideration are present under 38 C.F.R. § 3.321(b)(1).   
The Board finds that the Veteran's chronic lumbosacral strain 
and questionable fracture of right transverse process L3; 
degenerative disc disease, lumbar spine does not warrant 
referral for extra-schedular consideration, for the following 
reasons.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the Veteran has contended that his 
lumbar disc disease should be rated higher and that it has 
interfered with his employment.  However, examining the 
Veteran's symptoms and the symptoms of the rating criteria 
reflects that the criteria for the spine appears adequate to 
rate the Veteran's complaints and symptoms.  The rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology throughout the rating period on appeal.  
In fact, the Veteran has not alleged and the record does not 
reflect that he has any symptoms which are not contemplated 
by the rating schedule.  Rather, the complaints of pain, 
limited motion and weakness of the extremities are all 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
disc disease.  Additionally, evidence of marked interference 
with employment due to the back disability is not shown.  
There is information in the record that the Veteran's mental 
condition, rather than his spinal disability, is the cause of 
his unemployability.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture 
suggesting that the lumbar disc disease in and of itself 
markedly impacted his ability to obtain and/or maintain 
employment.  

In short, there is nothing in the record to indicate that 
service-connected chronic lumbosacral strain and questionable 
fracture of right transverse process L3; degenerative disc 
disease, lumbar spine causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

As new and material evidence has not been received, the 
request to reopen a service connection claim for Lyme disease 
is denied.

Entitlement to service connection for arthritis of both feet, 
to include as secondary to service-connected bilateral pes 
planus, plantar fasciitis, is denied.

Entitlement to a rating in excess of 20 percent for chronic 
lumbosacral strain and questionable fracture of right 
transverse process L3; degenerative disc disease, lumbar 
spine, is denied.


REMAND

Unfortunately, a remand is required with respect to four of 
the Veteran's claims related to possible Gulf War illnesses.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

Concerning the claims of entitlement to service connection 
for fibromyalgia, for migraine headaches, for a psychiatric 
disorder, to included PTSD and depression (claimed separately 
as "nerve condition; depression" and "PTSD") and for 
bleeding from the bowels, the record reflects that after the 
Veteran received notice of a September 2006 rating decision, 
he expressed disagreement with the decision in his November 
2006 Notice of Disagreement (NOD).  However, the claims file 
does not contain any Statement of the Case (SOC) for these 
four service connection issues.  The Board reiterates that 
while an SOC was rendered for the issue of service-connection 
for PTSD in October 2009, in view of the precedent set forth 
in Clemons V. Shinseki, 23 Vet. App. 1 (2009), the Board 
finds that the issue of service connection for PTSD is 
inextricably intertwined with the acquired psychiatric 
disorder claim.

It appears the RO may have construed the Veteran's August 
2006 signed statement as another claim or claim to reopen and 
then issued yet another rating decision later in October 2008 
covering these four service connection issues as well as two 
other claims for service connection.  In any event, no SOC 
was ever issued to respond to all of the Veteran's concerns 
noted in his November 2006 NOD.  Therefore, the Board must 
remand these four issues for the issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall re-examine the Veteran's 
claims pertaining to service connection 
for fibromyalgia, to include as a 
qualifying chronic disability under 
38 C.F.R. § 3.317; for migraine headaches, 
to include as due to exposure to sarin and 
cyclosarin gas and as a qualifying chronic 
disability under 38 C.F.R. § 3.317; for an 
acquired psychiatric disorder, to include 
as due to exposure to sarin and cyclosarin 
gas and as a qualifying chronic disability 
under 38 C.F.R. § 3.317; and for bleeding 
from the bowels, to include as due to 
exposure to sarin and cyclosarin gas and 
as a qualifying chronic disability under 
38 C.F.R. § 3.317.  If no additional 
development is required, the RO should 
prepare a Statement of the Case in 
accordance with 38 C.F.R. § 19.29, unless 
these matters are resolved by granting the 
benefits sought, or by the Veteran's 
withdrawal of the Notice of Disagreement.  
If, and only if, the Veteran files a 
timely substantive appeal should these 
issues be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


